an action to recover damages for wrongful death and conscious pain and suffering, the defendant Ford Motor Co. appeals from an order of the Supreme Court, Kings County, dated March 15, 1976, which denied its motion, inter alia, to direct plaintiff to produce any allegedly defective parts of the motor vehicle in question for discovery, inspection, testing and photographing. Order reversed, with $50 costs and disbursements, and motion granted to the extent that the relief sought in paragraph (a) of the order to show cause dated March 10, 1976 is granted. If plaintiff or her representatives are unable to comply with this direction to produce the allegedly defective parts, then the relief sought in paragraph (b) of the said order to show cause is granted and plaintiff shall produce for discovery and inspection the reports and photographs in accordance therewith. Plaintiff’s time to comply with the direction to produce the parts or reports and photographs is extended until 20 days after entry of the order to *958be made héreon. The sudden shift in plaintiffs identification of the mechanism which caused the accident justifies the discovery now sought (see CPLR 3101, subd [a]; 3120, subd [a]). The purpose of the liberal discovery provisions of the CPLR is to facilitate pretrial preparation (see Allen v CrowellCollier Pub. Co., 21 NY2d 403; Rios v Donovan, 21 AD2d 409). Martuscello, Acting P. J., Latham, Margett, Damiani and Titone, JJ., concur.